Title: To Thomas Jefferson from James Barbour, 24 March 1825
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Department of War
March 24th 1825
The Military Academy at West Point, has become an object of great National importance, as well on account of the number of youths of great Scientific acquirements, which it annually discharges, as the very improved system of Education adopted there, which has produced this beneficial result. The Pupils are subjected to an Annual examination, commencing on the first Monday in June, by a Board composed of Military men of rank, and distinguished literary characters. Among the latter it is my wish to invite some few professors of University, for the double purpose of imparting and receiving information, which may be reciprocally beneficial to the Institution at West Point, and the literary establishment, over which the Professors may preside. Presuming that it might be desirable for a Professor of the University of Virginia to make a visit to the Point, at the approaching annual visitation, I have enclosed an invitation in blank, to be filled with the name of the Gentleman to whom this service might be acceptable. It is an honorary appointment altogether, and no compensation is given, except their travelling expenses—they being, while there, accommodated at the Public expense.I beg you to be assured of my profound Esteem,James Barbour